 BATTLE
™S TRANSPORTATION
, INC
.  125 Battle™s Transportation, Inc. 
and
 Jerome Kearney. 
Cases 05
ŒCAŒ098088, 05
ŒCAŒ109554, and 05
ŒCAŒ111085
 February 
24, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On 
March 26, 2014
, Administrative Law Judge 
Arthur 
J. Amchan
 issued the attached decision. 
 The 
Respondent 
filed exceptions and a supporting brief
, and th
e General 
Counsel filed cross
-exceptions and a supporting brief.  
Thereafter, both the Respon
dent and the General Counsel 
filed answering briefs, and the R
espondent filed a reply 
brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in 
light of the exceptions and 
briefs, 
and has decided to 
affirm the judge
™s rulings,
 findings,
1 and conclusions 
only to extent consistent with this Decision and Order.
2  For the reasons stated by the judge, we adopt his fin
d-ing that the Respondent violated S
ection 8(a)(1) of the 
Act by requesting that the Union replace employee J
e-rome Kearney as its steward.
3  We further adopt the 
1 The Respondent has excepted to some of the judge™s credibility 
findings. 
 The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd.
 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
 2 We have modified the judge™s recommended Order to conform to 
our findings and to the Board™s standard remedial language.  We mod
i-fy the ju
dge™s remedy to clarify that backpay for the Respondent™s 
delay in transferring Kearney back to the VA contract is to be compu
t-ed in accordance with 
Ogle Protection Service, Inc.
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971).  We shall substitut
e a new 
notice in accordance with 
Durham School Services
, 360 NLRB 694
 (2014), and to conform to our modified Order.
 3 Member Johnson agrees that the Respondent™s request was unla
w-ful here, where the Respondent failed to introduce evidence of comp
a-ny 
protocols or policies that would have prohibited Kearney from co
n-
tacting clients and where the Respondent™s characterization of 
Kearney™s contact with a client as ﬁinsubordinationﬂ effectively punis
h-
es Kearney for acting in his steward capacity.  Member Jo
hnson notes, 
however, that he might reach a different result in a case where an e
m-ployer merely requests replacement of a union steward, and the e
m-ployer presented evidence that the steward had violated company pol
i-cy.
 Member McFerran agrees that the reque
st to remove the steward was 
unlawful, but, contrary to the judge, she would not reach that concl
u-
sion only where it is reasonably likely that the steward in question 
would be informed of the Respondent™s request.  When an employer 
intercedes with employee
s or their union in this way, the employer 
unlawfully interferes with union activity protected by Sec. 7.  See, e.g., 
McDaniel Ford
, 322 NLRB 956, 960 (1997) (suggestion to employees 
judge™s findings that the Respondent violated Section 
8(a)(3) and (1) by ignoring Kearney™s seniority and fai
l-ing to transfer him 
back to the Veterans Affairs contract 
in January 2013, and by suspending and discharging him 
in August 2013.
4  As explained below, however, we find, 
contrary to the judge, that the Respondent™s confident
i-ality agreement and its August 27, 2012 memo to e
m-ployees were overbroad and violated Section 8(a)(1).
5 An employer violates Section
 8(a)(1) when it mai
n-tains a work rule that reasonably tends to chill emplo
y-ees™ exercise of t
heir Section 7 rights.  
Lutheran Heritage 
Village
-Livonia,
 343 NLRB 646, 64
6 (2004)
 (citing 
Lafayette Park Hotel
, 326 NLRB 824, 825 (1998), enfd. 
203 F.3d 52 (D.C. Cir. 1999)).  
In Lutheran Heritage
, the 
Board held that a rule that does not
 explicitly 
prohibit 
Section
 7 activity would nonetheless be unlawful if:  ﬁ
(1) 
employees wo
uld reasonably constr
ue the language to 
prohibit Section
 7 activity; (2) the rule was
 promulgated 
in response to Section
 7 activity; or (3) the rule has been 
applied to restric
t the exercise of Section 7 rights.ﬂ
  343 NLRB at 647.  
The determinative 
issue
 regarding 
both 
the confidentiality agreement and the August memo
 is 
whether employees would reasonably construe the la
n-guage 
contained therein 
to prohibit protected activity. 
  1.  Confidentiality Agreement.
  As set forth in the 
judge
™s decision, the Respo
ndent requires its employees 
to sign a confidentiality agreement, which reads in pert
i-nent part:
  The Employee acknowledges that, in the course of e
m-ployment by the Employer, the Employee has, and may 
in the future, come into the possession of certain conf
i-dential information belonging to the employer inclu
d-ing but not limited to human resources related info
r-mation, drug and alcohol screening results, perso
n-al/bereavement/family leave information, insu
r-ance/worker
™s compensation, customer lists (address, 
telephone number, medical/health related), investig
a-tions by outside agencies (formal and informal)
[,]
 fi-nancial, supplier lists and prices, fee/pricing schedules, 
methods, processes or marketing plans.
 that they select new shop steward ﬁunlawfully interfered with the a
d-
minis
tration of the Unionﬂ and violated Sec. 8(a)(1)).
 4 In adopting the judge™s Sec. 8(a)(3) conclusions, we do not rely on 
the judge™s recitation of the 
Wright Line 
standard
.  Regarding 
Kearney™s suspension and discharge, we also find it unnecessary to 
pass on the judge™s finding, relative to the fourth 
Atlantic Steel
 factor, 
that the Respondent™s previous discrimination and animus against 
Kearney provoked his outburst.  Rath
er, we find that Clarkson™s stat
e-ment to Kearney to ﬁshut upﬂ was sufficient provocation. 
 5 For the reasons set forth in the judge™s decision, Member Johnson 
would adopt the judge™s recommendation to dismiss these Sec. 8(a)(1) 
allegations.
 362 NLRB No. 17
                                                                                                                                                          126 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 The Employee hereby covenants and agrees that he or 
she
 will at no time, during or after the term of emplo
y-ment, use for his or her own benefit or the benefit of 
others, or disclose or divulge to others, any such conf
i-dential information.
  The judge found that employees would not reasonably 
construe the agreem
ent to restrict discussion of their 
wages or other terms and conditions of employment, 
ﬁgiven the examples of the types of information d
e-scribed in the agreement.ﬂ  Contrary to the judge, we find 

the confidentiality agreement overbroad to the extent that 
it bars employees from discussing ﬁhuman resources 
related informationﬂ and ﬁinvestigations by outside age
n-cies,ﬂ because employees would reasonably construe 
those phrases to encompass terms and conditions of e
m-ployment or to restrict employees from discuss
ing pr
o-tected activity, such as Board complaints or investig
a-tions.
6  See
 Fresh & Easy Neighborhood Market
, 361 
NLRB 
72, 72
Œ73 (2014) 
(finding unlawful a rule i
n-structing employees to 
ﬁ[k]eep customer and employee 
information secureﬂ
 and that 
ﬁ[i]nformation must be used 
fairly, lawfully and only for the purpose for which it was 
obtained
ﬂ); 
MCPc, Inc.
, 360 NLRB 216, 216 (2014)
 (finding unlawful a rule prohibiting 
ﬁdissemination of 
confidential information within [the company], such as 
personal or fi
nancial information
ﬂ); Hyundai America 
Shipping Agency, 
357 NLRB 
860, 871, 873
Œ874
 (2011
) (finding unlawful a handbook confidentiality rule prohi
b-iting disclosure of information from an employee
™s pe
r-sonnel file and also an oral rule prohibiting discussion
 about any matters under investigation by employe
r™s 
human resources department)
.  In addition, the portion of 
the confidentiality agreement that prohibits employees 

from using such information ﬁ
for his or her own benefit 
or the benefit of others
ﬂ would re
asonably be construed 
to limit protected concerted activity. 
 2.  August 27 memo. 
 The judge found that the memo 
addressed a specific recent problem and that employees 
would reasonably construe it to address that problem and 
not to restrict their Section 7
 rights.  Again, we disagree.
 6 Member Johnso
n adheres to his dissent in 
Fresh & Easy Neighbo
r-hood Market
, 361 NLRB 
72
 (2014), advocating that the Board apply, as 
the judge essentially did here, familiar concepts of statutory interpret
a-tion, including the principle of ﬁejusdem generis.ﬂ  The majority
™s 
construction violates the direction in 
Lutheran Heritage 
that the Board 
consider context and give rules a ﬁreasonable reading,ﬂ ﬁrefrain from 
reading particular phrases in isolation,ﬂ and not presume ﬁimproper 
interference with employee rights.ﬂ  
Luther
an Heritage
, 343 NLRB at 
646 (citing 
Lafayette Park Hotel
, 326 NLRB 824, 825, 827 (1998)).  
Accordingly, Member Johnson does not believe that employees would 
reasonably construe the confidentiality agreement to have the meaning 
ascribed by his colleagues. 
 The judge™s decision quotes portions of the August 27, 
2012 memo, but not all the portions that are relevant to 
our analysis.  As relevant, 
the memo states (emphasis in 
original):
  We were contacted this morning by the Front 
Office 
staff at the VA Medical Center.  They wanted to report 
that Battle
™s Drivers notified clients that they were 
transporting that Thursday was the last day of our co
n-tract. 
They interpreted it that it was the last day we 
would be transporting them.
  It is important to correct this miscommunication and to 
advise all drivers that you are 
not to communicate any 
Battle
™s company business with our clients.
 If there 
is information to communicate, the management staff 
will handle these matters.
  Please be ad
vised of the following:
  Ł There will be no change in Battle
™s relationship 
with the Dept. of Veterans Affairs come August 
31st Ł However, unless extended before August 31
st, the 
Collective Bargaining Agreement with the [Union] 

will expire on August 31
st Ł Wheth
er the CBA expires or not, Battles must 
continue to provide service to the VA
 Ł All drivers are expected to report to work as usual 

after August 31 even if there is no CBA in place
 Ł Even if there is no CBA in place after August 31
st, Battles will continue to 
honor the terms of the e
x-piring Agreement until another can be negotiated. 
  Reading the memo as a whole, we find that the proh
i-bition against employees discussing ﬁany Battle™s co
m-pany business with our clientsﬂ is unlawfully vague and 

overbroad.  Employe
es would reasonably construe this 
prohibition to restrict discussion about union
-related ma
t-ters.  
 The Respondent issued the memo in response to, and 
to prevent further confusion caused by, one or more of 

the Respondent™s drivers, who informed the Respon
d-ent™s clients that the ﬁcontractﬂ was ending.  The clients 

apparently interpreted those statements to mean the co
n-tract to transport the clients was ending rather than the 
collective
-bargaining contract, or perhaps that the expir
a-tion of the collective
-bar
gaining agreement would impact 
transportation services.  We need not resolve that unce
r-tainty, however, because the Respondent™s August 27 
memo instructed the drivers not to communicate with 

clients about ﬁ
any 
Battle™s 
company business
,ﬂ without 
                                                            BATTLE
™S TRANSPORTATION
, INC
.  127 qualificat
ion (emphasis added).  In these circumstances, 
we find that employees would reasonably interpret that 

instruction to prohibit employees from discussing matters 
affecting their terms and conditions of employment, i
n-cluding the expiration of their collective
-bargaining 
agreement, with clients.  That perception is reinforced by 
the fact that the memo goes on to advise employees on 
the details of the expiration of the collective
-bargaining 
agreement.  Such prohibitions on discussions with third 
parties clearly 
violate employees™ Section 7 rights.  See 
Lutheran Heritage Village
-Livonia
, 343 NLRB at 646; 
see also 
Flamingo Hilton
-Laughlin
, 330 NLRB 287, 
291Œ292 (1999) (finding unlawful a rule stating 
ﬁ[m]uch 
of the Hotel business is confidential and must not be di
s-cussed with any party not associated with the Hotel
ﬂ).  Indeed, employees™ ability to communicate with custo
m-ers about terms and conditions of employment for mutual 
aid or protection is a right protected by Section 7 of the 
Act, notwithstanding that the 
listener might misinterpret 
or react unfavorably to the communication.  See genera
l-ly 
Eastex, Inc. v. NLRB
, 437 U.S. 556, 565
Œ566 (1978); 
Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. 
Trades Council
, 485 U.S. 568
, 578
Œ579
 (1988)
; Allied 
Aviation Se
rvice Co. of New Jersey
, 248 NLRB 229, 
230Œ231 (1980), enfd. 636 F.2d 1210 (3d Cir. 1980); 
Richboro Community Mental Health Council
, 242 NLRB 
1267, 1268 (1979).  In this case, the miscommunication 
over the ramification of the contract expiration does not 
justify an overbroad prohibition on discussing ﬁcompany 
business.ﬂ  Accordingly, we find that the Respondent™s 
August 27 memo violated Section 8(a)(1).  
 ORDER
 The National Labor Relations Board orders that t
he 
Respondent, Battle
™s Transportation, Inc., Was
hington, 
D.C., its officers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a)  
Inter
fering, coercing, or restraining 
an employee 
for 
acting in his or her capacity as a 
union steward.
 (b)  Ignoring seniority, suspending, d
ischarging
, or 
otherwise discriminating against any employee for e
n-gaging in union or 
other protected activity, including 
discharging 
his or her 
duties as a union steward.
 (c)  Maintaining rules which employees would reaso
n-ably construe to discourage
 engaging in union or 
other 
protected concerted activities, specifically the portions of 

the Respondent™s confidentiality agreement that prohibit 
the discussion of ﬁhuman resources related informationﬂ 
and ﬁinvestigations by outside agencies,ﬂ and the R
e-spondent™s August 27, 20
12 memo, instructing emplo
y-ees not to discuss ﬁany Battle™s company businessﬂ with 
clients. 
 (d)
  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. T
ake the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days from the date of the Board
™s Order, 
offer Jerome Kearney full reinstatement to his former job 

or, if that job no longer exists, to a substantially equ
iva-lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed.
 (b)  Make Jerome Kearney whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against him, in the manner set 
forth in the remedy 
section of the 
judge
™s decision as amended in this dec
i-sion.  
 (c)  Compensate Jerome Kearney
 for the adverse tax 
consequences, if any, of receiving
 a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration 
allocating the backpay award to the appropriate 
calendar quarters
. (d)  Within 14 days from the date of th
is Order, r
e-move from its files any reference to the un
lawful di
s-charge and suspension
 and
, within 3 days thereafter
, not
i-fy Jerome Kearney in writing
 that this has been done and 
that the discharge and suspension will not be used 
against him in any way.
  (e)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonabl
e place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to an
alyze the amount of backpay due under 
the terms of this Order.
 (f)  Rescind the rules set forth in paragraph 1(c), 
above, or revise them to remove any language that pr
o-hibits or would reasonably be read to prohibit conduct 
protected by Section 7 of the Act
. (g)  Notify all current employees that those rules have 
been rescinded or, if they have been revised, provide 
them a copy of the revised rules. 
 (h)  Within 14 days after service by the Region, post at 
its Washington, D.C. facilities copies of the attach
ed 
notice marked 
ﬁAppendix.
ﬂ7  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent
™s authorized repr
e-7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcin
g an Order of the 
National Labor Relations Board.ﬂ
                                                             128 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in cons
picuous places
, including all places where notices to employees are cu
s-
tomarily posted.
  In addition to physical posting of paper 
notices, the notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or
 other electronic means, if the Respondent 
customarily communicates with its employees by such 
means. 
 Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material. 
 If the Responde
nt has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since 
August 27, 2012.
 (i)  Within 21 days after service by the Region, file 
with the Regional Director 
for Region 5 
a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YOU
 THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL N
OT restrain, interfere with
, or coerce you for 
acting in your capacity
 as a union steward.
 WE WILL NOT
 ignore your seniority, suspend, 
dis-charge
, or otherwise discriminate against you for enga
g-ing in union or other protected activity, including 
acting 

as a union steward.
 WE WILL NOT
 maintain rules which 
you
 would reaso
n-ably construe to 
prohibit
 engaging in 
union or other 
pro-tected concerted activities
 for purposes of collective ba
r-gaining or other mutual aid or protection, 
specifically the 
portions of 
our
 confidentiality agreement that prohibit 
 the discussion of 
ﬁhuman resources related information
ﬂ and 
ﬁinvestigations by outside agencies,
ﬂ and 
our 
August 
27, 2012 memo
 that
 instruct
s you
 not to discuss 
ﬁany 
Battle
™s company business
ﬂ with 
client
s. 
 WE WI
LL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights
 listed above.
 WE WILL
, within 14 days from the date of this Order, 
offer Jerome Kearney full reinstatement to his former job 
or, if that job no longe
r exists, to a substantially equiv
a-lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed.
 WE WILL 
make Jerome Kearney whole for any loss of 
earnings and other benefits resulting from his discharge 

and suspen
sion, less any net interim earnings, plus inte
r-est
. WE WILL 
make Jerome Kearney whole for any loss of 
earnings and benefits suffered as a result of our failure to 
transfer Jerome Kearney to the VA contract on January 
25, 2013, plus interest
. WE WILL 
compen
sate Jerome Kearney
 for the adverse 
tax consequences, if any, of receiving 
a lump
-sum bac
k-pay award, and 
WE WILL 
file a report with the Social S
e-curity Administration allocating the backpay award to 

the appropriate calendar quarters.
 WE WILL
, within 14 
days from the date of th
e Board™s
 Order, remove from our files any reference to the unla
w-ful discharge and suspension of Jerome Kearney
, and 
WE 
WILL
, within 3 days thereafter, notify 
him
 in writing that 
this has been done and that the discharge and suspens
ion 
will not be used against him in any way
. WE WILL 
rescind 
the unlawful 
portions of the 
conf
i-dentiality agreement and August 27, 2012 memo, or r
e-vise them to remove any language that prohibits or 

would reasonably be read to prohibit you from engaging 

in 
union or other 
protected concerted activities
 for pu
r-poses of collective bargaining or other mutual aid or pr
o-tection.
 WE WILL 
notify you that those rules have been rescin
d-ed or, if they have been revised, provide you a copy of 
the revised rules.
  BATTLE
™S TRANSPORTATION
, INC.  The Board™s decision can be found at 
www.nlrb.gov/case/05
-CA-098088
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secreta
ry, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570,
 or 
by calling (202) 273
Œ1940. 
   BATTLE
™S TRANSPORTATION
, INC
.  129    Synta E. Keeling, Linda S. Harris Crovella, 
and
 Greg Beatty, 
Esqs
., for the General Counsel.
 Paul W. Mengel, III, Nicole L. DeVries, 
Esqs. (Piliero Mazza, 
PLLC)
, of Washington, D.C., for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge. This case 
was tried in Washington, D.C.
, on January 27
Œ30, 2014. J
e-rome Kearney, the Charging Party, filed 
charges on February 8, 
July 22, and August 13, 2013. The General Counsel issued a 
consolidated complaint on October 30, 2013.
 The complaint alleges several violations of Section 8(a)(1) 
alleging restraint, interference and coercion of Jerome Kearney, 
who w
as the union steward of the Amalgamated Transit Union 
(ATU) Local 1764.  It also alleges violations of Section 8(a)(3) 
and (1) regarding Respondent™s alleged discriminatory refusal 
to transfer Kearney back to Respondent™s contract with the 
Department of Ve
terans Affairs (VA) in accordance with his 
seniority in January 2013, several instances of discipline b
e-tween September 2012 and January 28, 2013, and Kearney™s 
suspension of August 8, and termination on August 16, 2013.  
 On the entire record, including m
y observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent, Battle™s Transportation, Inc. (BTI), is a corpor
a-tion, with an 
office and principal place of business in Washin
g-ton, D.C.  BTI provides wheelchair accessible van transport
a-tion to a number of clients, including the Department of Vete
r-ans Affairs (VA).  Respondent derives gross revenues in excess 
of $500,000 and purcha
ses and received goods, materials
, or 
services worth at least $1000 from points outside of the District 
of Columbia.  Respondent admits, and I find, that it is an e
m-ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and 
that the Union, ATU Local 
174, is a labor organization within the meaning of Section 2(5) 
of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 Respondent hired Jerome Kearney as a van driver on May 3, 
2010.  BTI regarded Kearney as a stellar employee at least 
through February 2012.  On August 26, 2012, Kearney became 
ATU Local 174™s shop steward at BTI™s Washington, D.C. 
facility.  Respondent became aware of this no later than Se
p-tember 4, 2012.  The Union and Respondent had a collective
-bargaining agreement th
at ran from May 28, 2010
, to May 27, 
2012.  Negotiations for a successor contract began in the spring 

of 2012.  As of the January 2014 hearing in this matter, R
e-spondent and the Union had not reached agreement on a su
c-cessor contract.
 The
 8(a)(1) 
Allegatio
ns Complaint 
Paragraph 5
 The General Counsel alleges that Respondent is in violation 
of the Act by requiring employees to sign a confidentiality 
agreement which is attached to the 
complaint as Appendix A.  
In pertinent part the agreement provides:
  1.  The
 Employee acknowledges that, in the course of e
m-ployment by the Employer, the Employee has, and may in the 

future, come into the possession of certain confidential info
r-mation belonging to the employer including but not limited to 
human resources related i
nformation, drug and alcohol 
scree
ning results, personal/bereavement/family leave info
r-mation, insurance/worker™s compensation, customer lists (a
d-dress, telephone number, medical/health related), investig
a-
tions by outside agencies (formal and informal) fin
ancial, 
supplier lists and prices, fee/pricing schedules, methods, pr
o-cesses or marketing plans.
  2.  The Employee hereby covenants and agrees that he or she 
will at no time, during or after the term of employment, use 
for his or her own benefit or the ben
efit of others, or disclose 
or divulge to others, any such confidential information.
  Complaint 
Paragraph 6
 On August 27, 2012, Tina Clarkson, Respondent™s 
chief 
op-erating 
officer, issued a memo to BTI™s drivers working on the 
Veteran Affairs Contract.  Th
e memo stated in pertinent part:
  We were contacted this morning by the Front Office staff at 
the VA Medical Center.  They wanted to report that Battle™s 
Drivers notified clients that they were transporting that Thur
s-day was the last day of our contract.  
They interpreted it that it 
was the last day we would be transporting them.
  It is important to correct this miscommunication and to advise 

all drivers that you are 
not to communicate any Battle™s 
company business with our clients.  
If there is information
 to communicate, the management staff will handle these ma
t-
ters.
  Legal Analysis 
Regarding 
Complaint 
Paragraphs 
 5 and 6
 The Board has held that an employer violates Section 8(a)(1) 
when it maintains a work rule that reasonably tends to chill 

employees in 
the exercise of their Section 7 rights,  
Lafayette 
Park Hotel, 
326 NLRB 824, 825 (1998).  A rule is unlawful if 
it explicitly restricts activities protected by Section 7.  If this is 

not true, a violation is established by a showing that 
(1) e
m-ployees woul
d reasonably construe the language to prohibit 
Section 7 activity; 
(2) that the rule was promulgated in response 
to protected activity
; or 
(3) that the rule has been applied to 
restrict the exercise of Section 7 rights, 
Lutheran Heritage Vi
l-lage
-Livonia, 
343 NLRB 646, 647 (2004).  I conclude that ne
i- 130 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ther the confidentiality agreement nor Tina Clarkson™s August 
27, 2012 
memo 
explicitly restricts employees™ Section 7 rights.  
Neither was promulgated in response to protected activity nor 
was either applied to
 restrict the exercise of Section 7 rights.  
The only question is whether they can reasonably be construed 
by employees to restrict their rights.
 I believe the answer is easiest with regard to Clarkson™s A
u-gust 2012 memo.  On its face the memo addresses a 
specific 
recent problem (misinforming a client as to the termination of 

Respondent™s services) and would be reasonably construed to 
address that problem and not employees™ Section 7 rights.  I 
find that it would not be reasonably construed to restrict Se
c-tion 7 activity.  I therefore dismiss complaint paragraph 6.
 The confidentiality agreement is a closer call.  However, 
given the examples of the types of information described in the 

agreement, I find that it would not be construed on its face as 
restrictin
g employees in discussing wages, hours and other 
terms and conditions of employment.  I therefore dismiss par
a-graph 5 as well.
 Complaint 
Paragraph 7
 Jerome Kearney testified that on or about September 21, 
2012, he was summoned to a meeting in Tina Clarkson
™s office.  

He stated the Clarkson first asked him why he hadn™t told her 
that he was becoming the shop steward.  Kearney replied that 
he did not think he had to do so.  Clarkson told him that she 
thought it was common courtesy to tell her.
 Kearney also te
stified that Clarkson held up the collective
-bargaining agreement and said to him, ﬁ
[Y]
ou need to let us 
handle this, and if you have any problems, you need to come to 
us and let us know that you have any problemsﬂ 
(Tr. 179
Œ180
).  Clarkson testified that s
he never told Kearney ﬁnot to engage in 
negotiations regarding this collective bargaining agreementﬂ 
(Tr. 371
Œ372
).  She did not directly contradict Kearney™s test
i-mony about the September 21, 2012 conversation.  Therefore, I 
credit Kearney™s account.
 The 
test of whether this statement violates Section 8(a)(1) is 
whether Respondent™s conduct would reasonably tend to inte
r-fere with, threaten, or coerce employees in the exercise of their 

Section 7 rights, 
Alliance Steel Products, 
340 NLRB 495 
(2003);  
Southwe
stern Bell Telephone Co., 
251 NLRB 625, 
631Œ632 (1980).  In 
Southwestern Bell, 
the Board affirmed the 
decision of Judge Wacknov, who found that the company, by 

Manager Larry Barnes, did not violate the Act.  Barnes told the 
company™s union stewards that th
ey ﬁwould better serve the 
interests of both the Union and Respondent by asserting their 
influence of their positions to attempt to deter or dissuade e
m-ployees from filing obviously nonmeritorious or nuisance 
grievances, thus resulting in a more harmonious
 relationship.ﬂ I 
find Clarkson™s statement to be a plea for a harmonious rel
a-tionship and passivity on the part of the stewards, similar to that 
in the 
Southwest Bell
 case.  I conclude that her statement does 
not rise to the level of a
n 8(a)(1) violation.
 In 
King Soopers, Inc., 
332 NLRB 23, 26
Œ27 (2000), the 
Board found a manager™s threat to the shop steward™s emplo
y-ment status, while pursuing a grievance, violated Section 

8(a)(1).  Clarkson™s comment is closer to the statement in 
Southwest Bell
 and thus I
 find that Clarkson™s comment was not 
coercive, so I dismiss this complaint allegation.
 Complaint 
Paragraph 8
 The General Counsel alleges that Respondent violated the 
Act by asking the Union to remove Jerome Kearney as shop 
steward on about January 29, 201
3.  Tina Clarkson concedes 

that she did so, but Respondent argues that it was privileged to 
do so due to Kearney™s conduct while representing unit driver 
Donald Dash in a disciplinary matter.
 On January 24, 2013, Dash was terminated for not securing 
or imp
roperly securing a passenger
1 in a wheelchair in his van.  
The passenger apparently slipped out of the wheelchair and was 
injured.  At Dash™s termination meeting on January 28, 
Kearney represented Dash.  Attending the meeting for ma
n-agement were Tina Clark
son, Renee Williams, Respondent™s 
operations manager
, and Debra Holton, the company safety 
manager.  Holton stated that she spoke with 
two
 of the 
four
 passengers in the van and confirmed that Dash did not strap the 
injured passenger down.  Kearney then sta
ted that he spoke to 
another of the passengers, who said that the injured passenger 
tampered with the restraint straps.
 The next day Tina Clarkson emailed Wayne Baker, the U
n-ion™s president.  She stated:
  It is not within the realm of a Union Steward posit
ion to co
n-tact Company clients and question them about their account 

of an accident.  There are company protocols and procedures 
relative to an accident investigation none of which include the 
Union Steward.   I consider this an act of insubordination and 

of Jerome acting outside the scope of his duties.
  (GC Exh. 6.
) Clarkson did not specify which company protocols and pr
o-cedures Kearney violated.  Clarkson asked Baker to assign 

another steward to take Kearney™s place.  Baker responded by 
stating that Kear
ney was entitled to contact the passenger in the 
course of his representation of a unit member and rejected 
Clarkson™s request.  His also alleged that the request was a 
violation of Section 8(a)(
2) and (
1) of the Act 
(GC Exhs. 6(a) 
and (b)
). Board law is c
rystal clear that unions and employers have the 
right to select whomever they choose to represent them for 

purposes of collective bargaining and grievance adjustment.  
Conversely, the parties must deal with the other™s chosen repr
e-sentative except in extra
ordinary circumstances not present in 
this case, 
United Parcel Service, 
330 NLRB 1020 (2000).
 There are no such extraordinary circumstances in this case.  
Respondent has not demonstrated that Kearney violated any 
company rule in contracting the passenger. 
 It has also not e
s-tablished that he breached his obligation to comply with the 

Health Insurance Portability and Accountability Act (HIPPA) 
(R. Exh. 3
). HIPPA generally restricts the disclosure of ﬁprotected health 
information (PHI).ﬂ Respondent has not es
tablished that 
Kearney divulged or sought ﬁprotected health informationﬂ as 
1 Respondent refers to passengers as ﬁclients.ﬂ
                                                             BATTLE
™S TRANSPORTATION
, INC
.  131 that is defined by the HIPPA regulations.  PHI is generally 
defined as:
  Individually identifiable health information. Individ
u-ally identifiable health information is that which ca
n be 
linked to a particular person. Specifically, this information 
can relate to:
  Ł The individual
™s past, present or future physical or me
n-tal health or condition,
 Ł The provision of health care to the individual, or,
 Ł The past, present, or future payment for
 the provision of 
health care to the individual.
  Common identifiers of health information include names, 
social security numbers, addresses, and birth dates.
 Assuming that the information sought and acquired by 
Kearney was PHI, HHS has made clear that use
 of such info
r-mation by union representatives to rebut allegations of emplo
y-ee misconduct do not violate the HIPPA statute.
  The Federal Department of 
Health and Human Services
 promulgated regulations to implement HIPPA.  These regul
a-tions at 45 CFR
 § 164.
506 state that a covered entity may use 
or disclose protected health information for treatment, payment 
or 
ﬁhealth care operations
,ﬂ with certain exceptions not relevant 
to this case.  
 ﬁHealth care operations
ﬂ are defined at 45 CFR 
§ 164.501(6).  This ter
m includes, 
ﬁ[B]usiness management and 
general administrative activities of the entity, including, but not 

limited to: (iii) Resolution of internal grievances.
 The preamble to 
HHS™ 
final rul
e at 65 Fed.Reg. 82,462 at 
82,491 (December 28, 2000)
 states
:  We 
also add to health care operations disclosure of protected 
health information for resolution of internal grievances.  Th
e-

se uses and disclosures include disclosure to an employee 
and/or employee representative, for example when the e
m-ployee needs protected
 health information to demonstrate that 
the employer
™s allegations of improper conduct are untrue.
  In this case, Respondent did not refuse to deal with the U
n-ion™s choice of a steward; it merely asked the Union to replace 
Kearney as steward.  The Union th
en rejected the request.  The 
General Counsel has not cited any cases for the proposition that 
a request to replace a union or employer representative, without 

a refusal to deal with that representative, is a violation of the 
Act.  
 However, Jerome Kearney
 received a copy of Clarkson™s le
t-ter and the Union™s response 
(Tr. 195
Œ196
).  Although, it is 
unclear whether he received a copy from Respondent, or only 
from the Union, I find that it was reasonably foreseeable that 
Kearney would be informed of Responden
t™s request.  Ther
e-fore, I find that Respondent violated Section 8(a)(1) in reques
t-ing his removal as steward because the request was unjustified 
and coercive.
 The 
8(a)(3) 
Allegations
 Complaint 
Paragraph 9
 Subparagraph 9(a): Alleged 
Reduction in 
 Overtime 
Hours
 The General Counsel alleges that Respondent coerced J
e-rome Kearney by reducing his hours of employment between 

August 29, 2012
, and December 17, 2012.  During this period 
Kearney was driving passengers on the Veterans Affairs co
n-tract.  He was guaran
teed wages for 40 hours of work, if on the 
clock, regardless of how much time he spent driving.  Kearney 
alleges that his opportunity to earn money with overtime was 

reduced after he became a union steward.  Respondent™s payroll 
records 
(R. Exhs. 13 and 14
) indicate that this was not so for 
the period after September 28.  However, the records for Se
p-tember 2012, prior to September 28 are not in the record.  Pa
y-roll records for some weeks in June and July 2012 show 
Kearney was paid for less than 40 hours a w
eek.  Thus, there is 
no conclusive evidence with regard to this complaint allegation.  
I therefore dismiss it.
 Subparagraph (b): September 2012 
Suspension
 Respondent suspended Kearney for 3 days on September 17, 
2012.  While driving passengers for the Vete
rans Affairs, he 
allegedly refused a request by a dispatcher to pick up a passe
n-ger for a different contract.  He also allegedly left the VA wit
h-out authorization.  Respondent suspended Kearney for insubo
r-dination, abandonment of his route
, and a gap in hi
s work 
hours.  The Union filed a grievance over the suspension.  R
e-spondent paid Kearney for the 3 days he missed work.
 Respondent also claims that it expunged the suspension from 
its records.  It states that this is memorialized in response to the 
Union™s
 grievance.  However, there is no documentary ev
i-dence in this record that the suspension and accompanying final 
written warning 
(GC Exh. 7
) were expunged.
 The General Counsel seeks a finding that Respondent viola
t-ed Section 8(a)(3) and (1) by suspending 
Kearney on Septe
m-ber 17, 2012, solely on the grounds that it has not established 
that it expunged the discipline from its records.  However, gi
v-en the fact that Respondent paid Kearney for his lost time, I 
find that the General Counsel has not proved that 
the suspe
n-sion was motivated by antiunion animus.  I therefore dismiss 
this allegation.
 Subparagraph (c): 
Verbal Counselings for Insubordination 
 and Failure to Properly Complete 
Respondent™s Daily 
 Vehicle Inspection Report
 On January 9, 2013, while doing
 his pretrip inspection r
e-port, Kearney noticed that the right headlight had burned out on 

his van.  He noted this on his Daily Vehicle Inspection Report 
(DVI).  Kearney then contacted one of Respondent™s mechanics 
who replaced the light.  Kearney submitte
d his DVI without 
indicating that the headlight had been replaced.
 The next day, Operations Manager Renee Williams que
s-tioned Kearney as to whether he had driven his route with an 

inoperative headlight.  Kearney told her the light had been r
e-placed before 
he left on his route.  According to Williams, 
  132 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Kearney became very agitated, raised his voice
, and ultimately 
walked out on her.  Kearney denies raising his voice.  The fo
l-lowing day, January 11, 2013, Respondent gave Kearney a 
verbal warning for being di
srespectful and insubordinate t
o-wards Williams 
(GC Exh. 11, and another, GC
 Exh. 12
) for 
failing to note that the headlight on his vehicle had been r
e-placed on January 9.
 Respondent has disciplined other employees for failure to 
properly complete the DVI. 
 It has also established that it has a 
legitimate interest in assuring the accuracy of the Daily Vehicle 
Inspection Reports even when they show a defect that was co
r-rected.  I find that the General Counsel has not established that 
the warning for failing t
o note the headlight replacement was 
motivated by antiunion animus.  Since I find Renee Williams to 
be a generally more credible witness than Kearney, I credit her 
testimony that Kearney raised his voice and walked out on her.  
Thus, I find that neither of
 the warnings issued on January 11 
violated Section 8(a)(3) and (1).  I note in this regard that du
r-ing his conversation with Renee Williams on January 10, 
Kearney was not acting in his capacity as union steward.
 Subparagraph 9(d
): Discriminatory Delay in Transferring 
Kearney 
Back to the 
Veterans Affairs 
Contract
 From December 2010 until December 19, 2012, Kearney 
was assigned to the Veterans Affairs contract.  On December 
19, 2012, he and driver Michael Beckwith were transferred 
from the VA contract to the Charter Health contract.  The two 

drivers suffered a wage loss because VA drivers were paid 
$14.69 per hour and Charter Health drivers were only paid 
$12.50 per hour.  This transfer was made on the basis of senio
r-ity.  The Gener
al Counsel does not allege that the December 
2012 transfer was discriminatory.  It may be related to the te
r-mination of Respondent™s contract with Metro Access.
 On January 24, 2013, Respondent terminated Donald Dash, a 
driver on the VA contract.  On Januar
y 25, 2013, Michael 
Beckwith was transferred back to the VA contract, despite the 

fact that he had less seniority than Kearney 
(GC Exh. 18
).  Kearney was not transferred back to the VA until June 17, 2013 

(Tr. 128
).  Respondent alleges that Kearney™s senio
rity was not 
honored due to his prior disciplinary record, i.e., failure to 
properly complete the DVI form and acting in an insubordinate 
manner towards Renee Williams, when she questioned him 
regarding the DVI on January 10.
 In order to prove a violation 
of Section 8(a)(3) and (1), the 
General Counsel must show that union activity or other protec
t-ed activity has been a substantial factor in the employer™s a
d-verse personnel decision. To establish discriminatory motiv
a-
tion, the General Counsel must show unio
n or protected co
n-certed activity, employer knowledge of that activity, animus or 
hostility towards that activity
, and an adverse personnel action 
caused by such animus or hostility.  Inferences of knowledge, 
animus and discriminatory motivation may be dra
wn from ci
r-cumstantial evidence as well from direct evidence.
2  Once the 
General Counsel has made an initial showing of discrimination, 

the burden of persuasion shifts to the employer to prove its 
2 Flowers Baking Co
., 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc.,
 321 NLRB 366, 375 (1996); 
W. F. Bolin Co. v. 
NLRB,
 70 F.3d 863 (6th Cir. 1995)
. affirmative defense that it would have taken the same actio
n even if the employee had not engaged in protected activity.  

Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst 
Cir. 1981).
 I find that Respondent violated Section 8(a)(3) and (1) in 
transferring Beckwirth back to the VA contract instead of 
Kearn
ey.  Respondent was well aware of Kearney™s union a
c-tivity when it failed to transfer him back to the VA contract.  I 

infer animus towards his union activity and discriminatory 

motive from the pretextual nature of Respondent™s explanation 
for ignoring his 
seniority, 
Norton Audubon Hospital, 
341 
NLRB 143, 150
Œ151 (2004).
 First of all, there is nothing other than Respondent™s self
-serving testimony to support its contention that an employee™s 
disciplinary record was to be taken into account in assigning 

drive
rs to the VA contract.
3  Respondent™s November 19, 2012 
memorandum regarding the assignment of drivers to the VA 
contract mentions only seniority as a consideration for such 
assignment 
(Exh. R
-7).  There is no mention of prior discipl
i-nary records.  There 
is certainly nothing that establishes that 
Respondent had any policy of ignoring a driver™s seniority on 
the basis on the types of transgressions for which Kearny was 
disciplined on January 11.
4 Moreover, the fact that Respondent transferred Kearney back 
to the VA contract in June 2013, belies its assertion that it had a 
nondiscriminatory reason for transferring Beckwirth back to the 
VA contract in January 2013, rather than Kearney.  At page 17 

of its brief, Respondent states, ﬁMr. Kearney was moved to the 
VA Contract as a position became available and Mr. Kearney 
had demonstrated improvements in his disciplinary records.ﬂ  
However, on May 2, 2013, Respondent chastised, if not disc
i-plined, Kearney for his delay in signing an authorization form 
for a backup c
heck between April 9 and 11 
(GC Exh. 13
).5 In 
the paperwork given to Kearny upon his termination on August 
16, his conduct in April was characterized as ﬁinsubordinationﬂ 

(GC Exh. 9(b)
).  Thus, there does not appear to be any i
m-provement on the part of Kea
rney from Respondent™s perspe
c-tive that would distinguish Respondent™s failure to transfer him 

back to the VA contract in January and its willingness to do so 

in June.  I therefore find that the decision to ignore his seniority 

in January 2013 was discrimi
natory.
 Subparagraphs 
(e) and (f):  
August 
2013 Suspension and 
 Termination of 
Jerome Kearney
 Respondent suspended and then terminated Jerome Kearney 
as the result of his conduct as the union representative at a di
s-ciplinary meeting for employee Marshon Wi
lliams on August 
8. 3 I thus do not credit Tina Clarkson™s testimony in this regard.
 4 As to Kearney™s ﬁinsubordination,ﬂ it is noteworthy that he did not 
refuse to perform a job
-related task.  He apparently walked out on 
Williams while she presented him with discipline he 
believed he did 
not deserve.
 5 In its position statement GC Exh. 18, Respondent also justified di
s-regarding Kearney™s seniority on the basis of his contacting a passenger 
in relation to Donald Dash™s termination.  However, it apparently rea
s-signed 
Beckwirth to the VA contract before it was aware that Kearney 
contacted the passenger.
                                                                                                                        BATTLE
™S TRANSPORTATION
, INC
.  133 Although it is clear that the primary reason for Kearney™s 
discharge was his conduct during this meeting, Respondent also 
relies on the fact that Kearney did not clock out to attend the 
meeting, which it contends he was required to do. 
 Neverth
e-less, I conclude that Respondent would not have suspended or 
terminated Kearney but for his conduct as Marshon Williams™ 
union representative.
 Marshon Williams had been suspended pending a determin
a-tion of the appropriate discipline to be imposed.
  She left a 
passenger in her van while she went into a store either to use 
the restroom, or to buy something, or both.  The passenger 
complained to Respondent.
 The disciplinary meeting for Marshon Williams was co
n-ducted at about 1 p.m. on August 8, in the
 conference room at 
Respondent™s main facility.  Management was represented by 

Tina Clarkson and Operations Manager Renee Williams.  Ma
r-shon Williams and Kearney were the only others present.
 I generally credit Renee Williams™ account as to what o
c-curred a
t the meeting.  Insofar as Kearney™s and Marshon Wi
l-liams™ account differ, I credit Renee Williams™ version events 
over theirs.  It is clear that Marshon Williams did not recall 
very much of what went on.  I have no reason to discredit 

Renee Williams™ test
imony, while Kearney™s testimony is su
s-pect with regard to a number of matters; for example, the shape 

of the table on August 8, denying that he raised his voice at 
Clarkson on August 8, and his loss of overtime in the fall of 
2012.
 After a brief introduct
ion by Clarkson, Renee Williams read 
the passenger™s complaint and Marshon Williams™ response. 

She then asked Marshon Williams what she would have done 
differently.  Marshon Williams apparently contacted a di
s-patcher who had her wait for the passenger for 
an extended 

period of time.  I assume that Marshon Williams was claiming 
that she needed to use a restroom during the trip because she 
had to wait so long for the passenger beforehand.
 Renee Williams said something to the effect that she was not 
aware that
 Marshon Williams had contacted the dispatcher.  At 
this point, Kearney sarcastically asked Renee Williams what 

was her title.  Renee Williams responded that Kearney knew 
her title.
 Clarkson asked Kearney to get back to the topic at hand.  
Kearney said he 
was talking about the matter at hand.  At this 
point, Kearney began speaking very softly, at times to Marshon 

Williams.  At one point he mentioned the VA.  Renee Williams 
responded that Marshon Williams was not a VA driver.
 Kearney kept talking in a low vo
ice (mumbling or muttering 
according to Clarkson and Renee Williams).  It is unclear as to 
how long he did this or what he was talking about. It is poss
i-ble, although not clear that he was asserting that Marshon Wi
l-liams was being treated disparately compa
red to other drivers.
 When Kearney persisted, Tina Clarkson told him to ﬁshut 
up.ﬂ  Kearney responded by telling Clarkson to shut up.  
Kearney got part way out of his chair, slammed his hand on the 
table in front of Clarkson and called her a liar and stupi
d in a 
raised voice.
6  Clarkson called Kearney stupid and then ended 
6 Kearney denied slamming his fist on the table in front of Clarkson 
or raising his voice at her, when he testified.  In an affidavit to the 
the meeting.  Kearney and Marshon Williams then left the co
n-ference room.
7 Kearney finished his vehicle routes that afternoon.  On the 
evening of August 8, Renee Williams called Kearney a
nd told 
him that he had been suspended.
 On August 16, Respondent terminated Kearney for allegedly 
creating a hostile work environment and falsifying documents.  
The latter refers to his failure to clock in and out to attend the 
Marshon Williams disciplinar
y meeting on August 8.
8 The 
Employee Coaching and Counseling form presented to Kearney 

on August 16 also cites 
two
 prior instances of insubordination.  
These are his confrontation with Renee Williams regarding the 

Vehicle Inspection Report on January 10
9 and a confrontation 
with Williams over his delay in signing a disclosure form for a 

national security background check in April 2013 
(GC Exh. 
9(b)
).10 Analysis
 Did Respondent 
Violate Section 8(a)(3) and (1) in 
 Discharging Jerome Kearney?
 It is absolutely 
certain that Respondent would not have di
s-charged Jerome Kearney but for his conduct at the disciplinary 

hearing for Marshon Williams on August 8, 2013.
11  A long 
line of Board cases establish that an employee, who is repr
e-senting another employee, or a un
ion steward, acting in his or 
her capacity as a union steward may not be legally discharged 
for some conduct that is normally considered discourteous or 
even insubordinate, 
Max Factor & Co., 
239 NLRB 804, 818 
(1978); 
Postal Service, 
250 NLRB 4 fn. 1 (1980)
.  Many of 
these cases rely on 
NLRB v. Thor Power Tool Co., 
351 F.2d 
584, 587 (7
th Cir. 1965)
, in which the c
ourt found a union 
grievance committee person did not lose the protection of the 
Act by calling the plant superintendent a ﬁhorse™s ass.ﬂ  In 
Posta
l Service, 
cited above, the Board found that an employee 
did not lose the protection of the Act, while representing anot
h-er unit member, because his single obscene remark was spont
a-neous and provoked by the failure of a supervisor to respond to 
his inquiry
.   The Board set forth the criteria for evaluating an employee™s 
conduct in such situations in 
Atlantic Steel Co., 
245 NLRB 814 
(1979).  Whether otherwise protected activity has lost the Act™s 
protection is determined by balancing four factors: 
(1) the pl
ace Board, Kearney admitted to r
aising his voice.  I credit Renee Williams™ 
account of Kearney™s conduct over his account for reasons I stated 
previously.
 7 Marshon Williams was eventually paid for the time she was su
s-pended and apparently received no additional discipline.
 8 Respondent 
alleges that Kearney similarly falsified documents in 
not clocking in and out to attend a disciplinary meeting on July 15.  
 9 See discussion of complaint par
. 9(c) above.
 10 The Employee Coaching and Counseling form given to Kearney 
on May 2, 2013, regard
ing his conduct in April 2013, GC Exh. 13, is 
ambiguous as to whether he was actually disciplined for his delay in 
signing the disclosure form for the National Security background 
check.
 11 So far as this record shows Respondent has never terminated any 
employee for not clocking in or out, Tr. 66
Œ72
; GC Exh. 8.  Respon
d-
ent gave a writing warning to an employee who failed to clock in twice 

in the same month. Tr. 69.
                                                                                                                                                          134 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 of discussion; 
(2) the subject matter of the discussion; 
(3) the 
nature of the employee™s outburst
; and 
(4) whether the outburst 
was provoked by an employer™s unfair labor practice; Also see 
Overnite Transportation Co., 
343 NLRB 1431, 1437 (2004).
 The 
first factor is fairly easy to apply in the instant case and 
favors a finding that Kearney did not lose the protection of the 
Act.  The discussion did not take place in a work area and thus 
was not disruptive of the work process,
 Noble Metal Pr
o-cessing, In
c., 
346 NLRB 795 (2006).  The second factor, also 
favors Kearney at least to the extent that the subject of the di
s-cussion was to what extent Marshon Williams should be disc
i-plined.  Marshon Williams was paid for her time off and not 
disciplined further.  
However, the record does not indicate that 
the outcome of the disciplinary meeting had been determined 
when Kearney had his outburst.  Indeed, the record indicates 
the contrary 
(Tr. 200, 324
Œ325, 406
). Respondent contends that Kearney™s outburst occurred w
hen 
Clarkson tried to stop him from discussing matters irrelevant to 
Williams™ discipline.  The problem is that the record is unclear 

as to what Kearney was talking about to Marshon Williams or 
under his breath.  It is clear that at some point he was attem
pt-ing to shift culpability from Marshon Williams to the dispatcher 

who made her wait for the passenger and also wanted to argue 
that Marshon Williams was being treated disparately compared 
to other employees.  While Renee Williams and Tina Clarkson 
may hav
e viewed Kearney™s interruptions or mutterings as 
irrelevant to Marshon Williams™ situation, it is not clear that 
they were irrelevant to Kearney or from an objective stan
d-point.
 As to the third factor, it is noteworthy that Kearney™s ou
t-burst and allegedl
y disruptive behavior was brief and spontan
e-ous, and that Kearney did not use profanity.  I do not credit the 

testimony of Respondent™s witnesses that Clarkson reasonably 
feared that Kearney would strike her.  However, I find that he 
did make an aggressive
 gesture in her direction by slamming 
his hand on the table in front of her.
 As to the fourth 
Atlantic Steel 
factor, Kearney™s outburst was 
provoked, but not by an unfair labor practice.  However, in 

determining that Kearney did not forfeit the protection 
of the 
Act, it is relevant that Kearney was not only provoked by being 

told to shut up but also by Respondent™s previous discrimin
a-
tion and animus against him.
 I therefore conclude that Jerome Kearney did not forfeit the 
protection of the Act on August 8, 
2013.  Thus, I also find that 
Respondent violated Section 8(a)(3) and (1) in suspending him 

on August 8, and terminating him on August 16, 2013.
 CONCLUSIONS OF 
LAW 1. 
Respondent violated Section 8(a)(1) of the Act in reques
t-ing that the Union replace Jerom
e Kearney as its steward on 
January 29, 2013.
 2. 
Respondent violated Section 8(a)(3) and (1) in ignoring 
Jerome Kearney™s seniority and failing to transfer him back to 

the Veterans Affairs contract on January 25, 2013.
 3. 
Respondent violated Section 8(a)(3
) and (1) in suspending 
Jerome Kearney on August 8, 2013, and terminating his e
m-ployment on August 16, 2013.
 THE 
REMEDY
 The Respondent, having discriminatorily discharged Jerome 
Kearney, must offer him reinstatement and make him whole for 

any loss of earni
ngs and other benefits. Backpay shall be co
m-puted in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest at the rate prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentucky River Medi
cal Center, 
356 NLRB 
6 (2010).  Backpay shall also include any loss of earnings and 
benefits suffered as a result of Respondent™s failure to transfer 
Jerome Kearney to the VA contract on January 25, 2013.
 Respondent shall reimburse the discriminatee in amo
unts 
equal to the difference in taxes owed upon receipt of a lump
-sum backpay award and taxes that would have been owed had 
there been no discrimination.  Respondent shall also take wha
t-ever steps are necessary to insure that the Social Security A
d-ministra
tion credits the discriminatee™s backpay to the proper 
quarters on their Social Security earnings records.
 [Recommended Order omitted from publication]
   